 Fill in this information to identify your case:

 Debtor 1                  Joelle R Boyle
                           First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF NEW YORK

 Case number             1-21-10685
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's          Capital One Auto Finance                           Surrender the property.                          No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a             Yes
    Description of        2017 Chrysler Pacifica 50000                       Reaffirmation Agreement.
    property              miles                                            Retain the property and [explain]:
    securing debt:



    Creditor's          Mr. Cooper                                         Surrender the property.                          No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a             Yes
    Description of        3312 Stony Point Rd. Grand                        Reaffirmation Agreement.
    property              Island, NY 14072 Erie County                     Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



                       Case 1-21-10685-CLB, Doc 14-2, Filed 08/04/21, Entered 08/04/21 13:09:57,
                                  Description: Amended Statement of Intention, Page 1 of 2
 Debtor 1      Joelle R Boyle                                                                        Case number (if known)   1-21-10685

 Lessor's name:               American First Finance                                                                           No

                                                                                                                                 Yes

 Description of leased        Furniture and furnishings purchased on a lease to own plan; couch, 2
 Property:                    metal bed frams and 4 mattresses

 Lessor's name:               American Freight                                                                                 No

                                                                                                                                 Yes

 Description of leased        Duplicate of American First Finance
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Joelle R Boyle                                                           X
       Joelle R Boyle                                                                   Signature of Debtor 2
       Signature of Debtor 1

       Date        July 29, 2021                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



                 Case 1-21-10685-CLB, Doc 14-2, Filed 08/04/21, Entered 08/04/21 13:09:57,
                            Description: Amended Statement of Intention, Page 2 of 2
